          Case 6:20-cv-00016-CCL Document 31 Filed 01/15/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 WENDI ARTZ,                                           CV-20-16-H-CCL

                                Plaintiff,

    vs.                                                       Order

 ROCK CREEK CATTLE COMPANY,
 LTD,

                              Defendant.

      Pursuant to the Stipulation for Dismissal with Prejudice filed herein;

      IT IS HEREBY ORDERED that all claims asserted by Plaintiff Wendy Artz

against Defendant Rock Creek Cattle Company, are hereby DISMISSED WITH

PREJUDICE, and the parties are to bear their own costs and attorneys’ fees.

      IT IS FURTHER ORDERED all pending deadlines and the jury trial set for

June 15, 2021 are vacated.

      DATED this      15th   day of January, 2021.
